Kent, J.
Railroad corp orations have an undoubted right to fix and determine the rates of faro on their roads, within the limits specified in their charters or by existing laws. They have also an undoubted right to make reasonable regulations as to the time, place and mode of collecting the same from passengers. They may reasonably require payment before the arrival of the train at the station where the passenger is to leave the cars. We see no reason to question their right to require payment in advance, to be made at a convenient office, and at convenient times; certainly, where there is no positive interdict to entering the cars without a ticket, as in this case. There is neither hardship nor unfairness toward the passenger, who, ordinarily, can pay his fare and procure his ticket without trouble or delay, at the office. But, to the company, it is something more, important than mere convenience that such regulations should be enforced. It is important in simplifying accounts. It is important to promote and secure safety, by allowing time to the conductor to attend to his proper duties on the train, and which would be often seriously interfered with if his time was taken up in collecting fares and exchanging money, and answering questions. It is highly important as a check against mistakes or fraud on the part of the conductors, and as a guard against imposition by those seeking a passage from one station to another without payment.
In the case at bar, no absolute rule of exclusion was established. It appears, from the statement of facts in evidence, that certain rates of fare were established by the company — that these rates were the regular rates, publish*282ed in the tariff tables, posted in the stations of the company. It was the rate thus established that the passenger in this case was requested to pay. But he says that he was not bound to pay the sum thus fixed, because, by the same rules and tariff, a discount of ten cents was made from the rates to those persons who “purchased tickets at the office before entering the train, and that this, in fact, created two distinct and different rates for the same passage.
If this were so, we are not prepared to decide that it would be an unreasonable or illegal exercise of the power given to the corporation. Assuming that it is reasonable to require pre-payment and the production of a ticket, it would seem to bo simply a relaxation of the rule, in favor of the passenger, to allow him to pass upon the payment of another rate, slightly advanced. If he neglected to avail himself of the opportunity offered to him to procure a ticket, at the lower rate, he can hardly complain that he is allowed to proceed in the train, on payment of the rate established for such cases, instead of being at once removed from the car.
In fact, however, in this case, but one rate was established, and that was the sum required in the cars. This was " the established fare,” specified in our R. S., c. 51, § 47. A discount of ten cents was made on these rates, if a ticket was purchased before entering the train. What right had thiá passenger to claim this discount on the established rate ? If he knew of the regulation, it was his carelessness or folly that led him to neglect this opportunity. If he did not know it, it was his misfortune. The company had done all that could reasonably be required of them, by posting the regulation conspicuously in the stations of the company. It would be an utterly impracticable rule to require that every passenger should be personally notified of its exist-ience before entering the cars. Although it is not important in the view we take, yet one cannot help asking how this particular passenger persistently insisted on paying only "the sum required at the ticket office,” if he did not know of the rule allowing the discount at the offices ? But, if the *283regulation was reasonable, and reasonable notice had been given of its existence, it is not necessary to prove actual knowledge of its existence on the part of the passenger before entering the cars. It was not a special and exceptional, but a general rule. If a passenger enters the car, without knowing anything of the rates of fare or of the rules in relation thereto, and without making any inquiries, he must be held to pay, as on an implied contract, according to the reasonable rates and rules of the company. lie might as well claim exemption from the payment of anything for his passage, because he did not personally know that any rates, or wiiat rates, were established, as to claim exemption from the rule which makes a distinction in rates, because he did not ascertain the fact before entering the train. The question is to be determined on the ground of reasonableness and power, and not on the ground of individual knowledge.
The conductor of a train is justified in compelling a passenger, who utterly refuses to pay his legal fare, to leave the car at a regular station. R. S., c. 51, § 47.
The principles before stated have been recognized and sanctioned in Vermont, in the case of Stephen v. Smith, 29 Verm., 160, and by the Court in New Hampshire, in the case of Hilliard v. Goold, 34 N. H., 230. See also Redfield on Railways, § 26; Commonwealth v. Powers, 7 Met., 596.
The decision of the questions involved in this case rest upon two general principles, well established, viz. —r- that it is the duty of the corporation to adopt such regulations as are required to secure the comfort and safety of passengers, and it is equally their right to adopt all reasonable rules for their own security and the orderly management of their business. The corporation is no more bound by the one than the passenger is by the other.
The rulings of the Judge were incorrect.

Exceptions sustained. Hew trial granted.

Appleton, C. J., Davis, Walton, Barrows and Danforth, JJ., concurred.